Citation Nr: 1012806	
Decision Date: 04/05/10    Archive Date: 04/14/10

DOCKET NO.  07-05 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a lung disability, 
claimed as secondary to exposure to asbestos.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Appellant served on active duty from January 1952 to 
November 1955.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

The Board remanded the claim to the RO in August 2009 so 
that additional development of the evidence could be 
conducted.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  It is conceded that the Veteran was exposed to asbestos 
during his active military service.

2.  The Veteran is not shown to have manifested lung or 
respiratory complaints or findings in service or for many 
years thereafter.  

3.  The currently demonstrated respiratory disability, 
including any due to radiographic findings of minimal 
atelectasis at the left costophrenic angle, is not shown to 
be due to either in-service asbestos exposure or to any 
other event or incident of the Veteran's period of active 
service.  




CONCLUSION OF LAW

The Veteran is not shown to have a lung disability, 
including any manifested by in-service exposure to asbestos, 
due to disease or injury that was incurred in service.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 3.303 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

VA's Duties To Notify And Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2009).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his/her representative, if applicable, of 
any information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek 
to provide; and (3) that the claimant is expected to 
provide.  This notice must be provided prior to an initial 
unfavorable decision by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
73 Fed. Reg. 23353-56 (Apr. 30, 2008).

Further, in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
the United States Court of Appeals for Veterans Claims 
(Court) held that, upon receipt of an application for a 
service connection claim, VA is required to review the 
evidence presented with the claim and to provide the 
claimant with notice of what evidence not previously 
provided will help substantiate his/her claim.  See also 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA 
must notify the claimant of what is required to establish 
service connection and that a disability rating and 
effective date for the award of benefits will be assigned if 
service connection is awarded.

The Board finds that the pre-decisional notice letter dated 
in January 2005 substantially complied with the Veterans 
Claims Assistance Act (VCAA) notice requirements.  The 
January 2005 letter informed the claimant of what evidence 
was required to substantiate the claim and of the claimant's 
and VA's respective duties for obtaining evidence.  
Additionally, a March 2006 letter informed the claimant of 
the laws and regulations governing disability ratings and 
effective dates as required under Dingess.  VA has also 
satisfied its duty to assist the Veteran at every stage of 
this case.  All service treatment records, as well as 
personnel records, are in the claims file and were reviewed 
by both the RO and the Board in connection with the 
Veteran's claim.  A VA examination with respect to the issue 
on appeal was obtained in November 2009.  38 C.F.R. 
§ 3.159(c)(4).  To that end, when VA undertakes to provide a 
VA examination or obtain a VA opinion, it must ensure that 
the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  As noted below, the Board 
finds that the VA examination obtained in this case is 
adequate, as it is predicated on a reading of the medical 
records in the Veteran's claims file, as well as a thorough 
examination of the Veteran.  Essentially, the examiner in 
November 2009 considered all of the pertinent evidence of 
record, to include the Veteran's service medical records and 
the statements of the appellant, and provided a complete 
rationale for the opinions stated, relying on and citing to 
the records reviewed.  There is adequate medical evidence of 
record to make a determination in this case.  Accordingly, 
the Board finds that VA's duty to assist with respect to 
obtaining a VA examination or opinion with respect to the 
issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

Law and Analysis

The appellant seeks service connection for scarring in his 
lungs, which he claims is a result of exposure to asbestos 
during service.  In this regard, the Board notes that there 
is no specific statutory or regulatory guidance with regard 
to claims for service connection for asbestosis or other 
asbestos-related diseases.  However, VA has issued 
guidelines for considering asbestos compensation claims.  
See VA Adjudication Procedure Manual, M21-1MR, part 
IV.ii.2.C.9 ("the Manual").  VA must analyze claims of 
service connection for asbestosis or asbestos-related 
disabilities under the administrative protocols established 
by these guidelines.  See Ennis v. Brown, 4 Vet. App, 523, 
527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993).

The Manual provides that inhalation of asbestos fibers can 
produce various lung abnormalities, including fibrosis, 
tumors, pleural effusions, and cancers of the lung and 
bronchus.  See M21-1MR, part IV.ii.2.C.9.b.  The applicable 
section of the Manual also notes that high exposure to 
respirable asbestos and a high prevalence of disease have 
been noted in insulation and shipyard workers.  Many 
shipyard workers have only recently come to medical 
attention because the latent period for asbestos-related 
diseases varies from 10 to 45 or more years between first 
exposure and development of disease.  The exposure to 
asbestos may be brief (as little as a month or two) or 
indirect (bystander disease).  See M21-1MR, part 
IV.ii.2.C.9.d, g.  The provisions of the asbestos guidelines 
do not create a presumption of exposure to asbestos.  
Rather, in claims for asbestos related disease, medical 
nexus evidence is required to connect a current disability 
or disease to alleged asbestos exposure in service.  See 
Dyment v. West, 13 Vet. App. 141, 145 (1999)VAOPGCPREC 04-
00.

In short, with respect to claims involving asbestos 
exposure, VA must determine whether or not military records 
demonstrate evidence of asbestos exposure during service, 
develop whether or not there was pre-service and/or post-
service occupational or other asbestos exposure, and 
determine whether there is a relationship between asbestos 
exposure and the claimed disease.  In addition, the Board 
notes that, in general, in order to establish direct service 
connection for a disorder, there must be (1) competent 
evidence of the current existence of the disability for 
which service connection is being claimed; (2) competent 
evidence of a disease contracted, an injury suffered, or an 
event witnessed or experienced in active service; and 
(3) competent evidence of a nexus or connection between the 
disease, injury, or event in service and the current 
disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 
5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 
(1999)).
In this case, the appellant's service personnel records 
establish his presence aboard the U.S.S. Kearsarge and the 
U.S.S. Yorktown from 1952 to 1956.  His military 
occupational specialty was rigger.  In a January 2006 
statement, the appellant reported that his military duties 
included maintaining the arresting gear and catapult cables, 
cleaning them with carbon tetrachloride, and wrapping the 
fittings with asbestos cloth.  The RO has conceded that, 
given the appellant's military occupational specialty, he 
had probable exposure to asbestos during service.  Based on 
this evidence, the Board finds that the record is sufficient 
to establish that the appellant was exposed to asbestos 
during service.

The Veteran's service treatment records show that during his 
active duty the Veteran neither complained of, nor was 
treated for or diagnosed as having, any lung problems.  The 
report of an October 1955 chest X-ray report showed 
essentially normal findings.  

A September 2001 private medical record reflected that, upon 
examination of the Veteran, his lungs were clear.  A January 
2004 private medical "New Patient Visit" report showed that 
the Veteran provided a history of quitting tobacco use 20 
years earlier, following his having smoked for 20 years.  A 
March 2005 private chest X-ray showed discoid atelectasis or 
fibrosis in the left lung base.  As noted above, asbestos 
fibers can produce various lung abnormalities, including 
fibrosis.  See M21-1MR, part IV.ii.2.C.9.b.  An August 2005 
private medical record showed that clear lungs were found 
upon examination of the Veteran.  

In its August 2009 remand, the Board instructed the RO to 
schedule the Veteran for a VA medical examination to 
determine the nature and etiology of any current lung 
disability.  See 38 C.F.R. § 3.159(c)(4); McLendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006) (a medical examination 
is necessary when the evidence indicates that a Veteran's 
current disability may be associated with service, but is 
lacking in specificity to support a decision on the merits).  
The VA examination was conducted in November 2009.  The 
examiner had an opportunity to review the Veteran's claims 
folder.  Review of the examination report shows that the 
Veteran informed the examiner he had a "scar on [his] lung" 
and was trying to ascertain whether it was caused by his 
exposure to asbestos while in the Navy.  The examiner noted 
that, that in its August 2009 remand, the Board had conceded 
asbestos exposure in service.  The examiner stated that the 
Veteran had no complaints of respiratory symptoms while in 
the service and added that his review of the Veteran's 
service medical records included a chest X-ray report of 
October 1955, shortly before his discharge, which was 
essentially negative.  The examiner added that in March 2005 
a private chest X-ray report showed discoid atelectasis at 
the left lung base and that that abnormality was the basis 
for the Veteran's current claim.  

In documenting the Veteran's medical history, the examiner 
noted that the Veteran had no respiratory symptoms, 
including shortness of breath, chronic productive cough, or 
wheezing.  The Veteran was noted to have smoked cigarettes 
for 15 years, and quit 40 years ago.  The Veteran was noted 
to be very active, walking three miles a day without 
limitation.  Following his service separation the Veteran 
reported working as a pipefitter and carpenter.  As a 
pipefitter the Veteran conceded that he may have been 
exposed to asbestos.  The Veteran also had no history of 
pneumonia or other serious lung problems.  He was not in 
receipt of any lung-related treatment.

Examination showed the Veteran's chest to be clear with 
normal excursion, with no wheezes or crackles.  The Veteran 
did have multiple subcutaneous lipomas on his chest wall, 
abdomen, and extremities.  The examiner commented that chest 
X-ray testing showed the presence of minimal atelectasis at 
the left costophrenic angle.  No evidence of interstitial 
disease, plagues, masses, or pleural effusion was observed.  

The examiner rendered a diagnosis of nonspecific 
radiographic abnormality and commented that the findings of 
basilar atelectasis found in the 2005 X-ray report, as well 
on the X-ray study taken in conjunction with the current 
examination, was not the type of radiographic abnormality 
most commonly seen in asbestos-related lung disease.  He 
added that pleural plaqueing was the most common abnormality 
and there was none apparent on the oblique views of the X-
ray study.  The examiner also observed that there was no 
evidence of pleural effusion, interstitial fibrosis or lung 
masses which may occur after asbestos exposure.  

The examiner concluded his examination report by opining 
that the Veteran had no lung disability related to asbestos 
exposure in the Navy.  He added that the radiographic 
abnormality found was nonspecific and could not be 
attributed to asbestos exposure without resorting to 
speculation.  The pattern of the abnormality, concluded the 
examiner, did not conform to the expected findings of 
asbestos-related radiographic abnormalities.  

Having reviewed the evidentiary record, the Board, while 
conceding that the Veteran was exposed to asbestos during 
his Navy service, finds no competent evidence to support his 
underlying argument that he has a lung disability which was 
caused by his in-service exposure to asbestos.  The Board 
has fully considered the Veteran's statements concerning his 
belief that his claimed lung disorder was caused by in-
service asbestos exposure.  Concerning the Veteran's 
statements of record, the Veteran recently submitted a 
letter in January 2010 which essentially argued that the 
March 2005 chest X-ray findings supported his claim.  The 
Board notes that the VA examiner who conducted the November 
2009 VA examination specifically commented on those X-ray 
findings, and thereafter provided the accompanying negative 
opinion.  Again, the examiner noted that the radiographic 
abnormality was "nonspecific" and could not be attributed to 
asbestos exposure.  Thus, the Veteran's assertions are not 
supported by the competent evidence in this case, 
particularly the medical findings/opinions set out in the 
November 2009 VA examination report.  

As to the November 2009 VA examination findings, the VA 
examining physician, who is noted to be a VA Staff 
Physician-Pulmonary", opined, following his review of the 
claims file and after examining the Veteran, that the 
Veteran's minimal atelectasis at the left costophrenic angle 
was not causally linked to the Veteran's in-service exposure 
to asbestos.  He further opined that the Veteran had no type 
of radiographic abnormality commonly seen in asbestos-
related lung disease.  

Thus, the only evidence of record supporting the Veteran's 
claim is his own provided lay statements and assertions.  
The Veteran, however, is not shown to possess the requisite 
medical training or expertise needed to render a diagnosis 
or a competent opinion as to medical causation.  
Accordingly, this lay evidence does not constitute competent 
medical evidence and lacks probative value for that purpose.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); 
see also Routen v. Brown, 10 Vet. App. 183, 186 (1997), 
aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. 
App. 195, 201 (1996).  Hence, the Board finds, based on its 
review of all of the evidence, that the Veteran is not shown 
to have a lung disability which can be etiologically 
attributed to his military service, to include as due to in-
service exposure to asbestos.  Accordingly, for the reasons 
stated above, the Board concludes that the preponderance of 
the evidence in this case is against the claim of service 
connection for a lung disorder, to include as being due to 
the exposure to asbestos in service.  

In so concluding, the Board is mindful that the instructions 
concerning the VA examination ordered as part of its August 
2009 remand requested that the examiner opine as to whether 
it was at least as likely as not that an current lung 
disability was casually related to the Veteran's active 
service or any incident therein, including exposure to 
asbestos.  The Board acknowledges that its remand 
examination instructional language was broad and also 
observes that the medical opinion in November 2009 was 
limited to a finding pertaining to a relationship between a 
current lung disability and exposure to in-service asbestos.  
However, the opinion substantially complied with the Board's 
remand under Stegall v. West, 11 Vet. App. 268 (1998), 
because there are no other respiratory symptoms in service 
and therefore remand is not required again to have the 
examiner specifically state whether the currently diagnosed 
minimal atelectasis at the left costophrenic is at least as 
likely or not linked to service because there is nothing in 
service other than asbestos exposure.  See also Duenas v. 
Principi, 18 Vet. App. 512 (2004) (finding no prejudicial 
error in Board's statement of reasons or bases regarding why 
a medical opinion was not warranted because there was "no 
reasonable possibility" that such an opinion could 
substantiate the veteran's claim because there was no 
evidence, other than his own lay assertion, that 
"'reflect[ed] that he suffered an event, injury[,] or 
disease in service' that may be associated with [his] 
symptoms").  In this regard, the Board notes that the first 
diagnosis of a lung disorder was in 2005, approximately 50 
years after the Veteran's release from active duty in 
November 1955.  Furthermore, given the normal x-ray findings 
in service, there is no indication of a causal connection 
between the findings today and the Veteran's service.  See 
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003) (noting 
that the Board has no obligation to obtain a medical opinion 
when there is no competent evidence that the appellant's 
disability or symptoms are associated with his service).

Finally, the Board notes with regard to the examiner's 
opinion about a link between the findings regarding to the 
lungs today and asbestos exposure in service that the 
examiner stated that the radiographic abnormality found was 
nonspecific and could not be attributed to asbestos exposure 
"without resorting to speculation" when the Board requested 
in the remand order that the examiner render an opinion as 
to whether it was "at least as likely as not" that a lung 
disability today is related to asbestos exposure in service.  
Despite the language used by the examiner, the Board 
concludes that the examination still substantially complied 
with the remand order.  Stegall v. West, 11 Vet. App. 268 
(1998).  This is so because it is clear from the detailed 
examination report in this case that the examiner evaluated 
the "procurable and assembled data" and provided reasons for 
his opinion that showed his consideration of all pertinent 
and available medical facts.  Jones v. Shinseki, No. 07-
3060, slip op. at 5, 10 (U.S. Vet. App. March 25, 2010).  
For example, the examiner explained that the pattern of the 
abnormality did not conform to the expected findings of 
asbestos-related radiographic abnormalities and that the 
Veteran had no type of radiographic abnormality commonly 
seen in asbestos-related lung disease.  In addition, he 
noted that the radiographic abnormality was "nonspecific" 
and could not be attributed to asbestos exposure.

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the Veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the Veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  




ORDER

Entitlement to service connection for a lung disability is 
denied.  



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


